Citation Nr: 0031943	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher rating for a left knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for a right knee 
disability.  

3.  Entitlement to a compensable rating for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to November 
1994.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1995 RO decision which granted service 
connection for a left knee disability (with a 10 percent 
rating), a right knee disability (with a 0 percent rating), 
and a right ankle disability (with a 0 percent rating).  The 
veteran appeals for higher ratings for the disabilities.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability, 
including residuals of a medial meniscectomy, is productive 
of slight impairment of functioning, and no limitation of 
motion or instability.  

2.  The veteran's service-connected right knee condition is 
nondisabling, with no limitation of motion or instability.  

3.  The veteran's service-connected right ankle disability is 
productive of no limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (1999).

2.  The criteria for a compensable rating for a right knee 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999).

3.  The criteria for a compensable rating for a right ankle 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1992 to November 
1994.  Service medical records show he sustained a right 
ankle sprain in May 1993.  He sustained a twisting injury to 
the left knee in May 1993 and underwent arthroscopy and a 
left medial meniscectomy in September 1993.  After surgery, 
the veteran received treatment for continuing left knee 
complaints.  

Private medical records dated in May 1994 show that on a 
magnetic resonance imaging (MRI) of the left knee there was 
articular thinning of the patellofemoral joint (the 
possibility of chondromalacia of the patella was noted) and 
no evidence of a meniscal tear or ligamentous damage.  An 
examination revealed no effusion or instability.  There was 
subpatellar tenderness, crepitus, and a sense of apprehension 
when the patella was subluxated laterally with slight 
increased instability.  A very aggressive therapy program, 
instead of major surgical reconstruction, was recommended.  

Service medical records show that the veteran appeared before 
a medical board in July 1994 and was deemed unfit for full 
duty due to his left knee disability.  He was given a medical 
discharge from service, and his diagnoses were patellofemoral 
pain syndrome of the left knee and medial meniscus tear of 
the left knee (status post arthroscopic debridement).  He 
received severance pay.    

In December 1994, the veteran filed a claim for service 
connection for a bilateral knee disability and a chronic 
right ankle disability.

On a February 1995 VA examination, the veteran reported that 
he had received no medical treatment since discharge from 
service.  He complained of pain, swelling, and stiffness of 
the left knee, which made extension of the knee difficult.  
He stated he did not walk very much due to pain and that he 
had similar pains in his right knee.  He also complained of a 
cracking sensation sound and pain and stiffness in regard to 
the right ankle.  On examination of the right ankle, there 
was no deformity, edema, or inflammatory reaction.  There was 
some tenderness over the lateral ligaments, but the range of 
motion of the joint was complete and normal.  Ankle strength 
was normal.  On examination of the knees, there was no 
deformity, effusion, edema, or inflammatory reaction.  There 
was tenderness of the left medial joint line, and there was 
no tenderness noted in the right knee.  The range of motion 
of both knees was completely normal, but there was a 
"click" on extending each knee.  There was no laxity of the 
cruciate or collateral ligaments, and the McMurray, Apley, 
and pivot shift tests were negative on each knee.  Knee 
strength was normal bilaterally.  X-rays of the knees and 
right ankle revealed no gross abnormalities.  

The impression was patellofemoral syndrome bilaterally 
manifested by complaints of recurrent pain and clicking, 
sprain of the right ankle manifested by a cracking sensation 
on movement, probable chondromalacia of the knees bilaterally 
manifested by clicking and pain, and left medial meniscal 
tear not verified on the examination but not ruled out.  The 
doctor commented that surgery was not indicated although an 
arthroscopic examination would be in order if the veteran 
continued to have complaints or if they increased in 
severity.  The prognosis was guarded.  

In a March 1995 decision, the RO granted service connection 
for a left knee disability (with a 10 percent rating), a 
right knee disability (with a 0 percent rating), and a right 
ankle disability (with a 0 percent rating).  

Private medical records from Danny Humbyrd, M.D., show that 
in September 1995 the veteran was seen for left knee problems 
after he sustained a twisting injury of the knee on the job 
in July 1995.  The veteran reported that prior to the injury 
his knee was functioning well except for some occasional 
problems with the patella.  An examination revealed diffuse 
edema of the left leg, full range of motion of the left knee, 
and tenderness over the medial joint line.  The patella 
seemed to track normally, but there was apprehension on 
lateral stress and pain on direct pressure over the patella.  
The collateral ligaments were strong, and the anterior 
cruciate ligament (ACL) was negative.  The impression, in 
pertinent part, was possible meniscus tear.  Later in 
September 1995, the veteran returned for a left knee 
evaluation.  He could crouch and stand without too much pain.  
Extension of the knee was full, and there was flexion to 
about 140 degrees.  Collateral ligaments were strong, and the 
ACL was negative.  The medial joint line was minimally 
tender, and the patella seemed to track normally.  The 
impression was resolving medial meniscus tear versus 
collateral ligament strain.  In October 1995, the left knee 
was reevaluated.  The knee still showed persistent tenderness 
over the medial joint space, and there was some mild pain on 
forcing the knee into flexion and extension but with 
reasonably good range of motion.  The patella tracked 
normally and the joint line was tender.  In December 1995, 
the veteran underwent arthroscopy of the left knee and 
excision of plica and a portion of the anterior horn medial 
meniscus.  Three weeks after the surgery, the left knee 
looked good and the veteran could crouch down to about 90 
degrees of flexion, but not all the way down.  He was to 
continue therapy.  On a follow-up visit in January 1996, the 
veteran had excellent range of motion, and he could squat and 
stand without difficulty.  Dr. Humbyrd stated he could return 
to work with no restrictions.  

On a May 1997 VA examination of the right ankle, the veteran 
complained of an arthritic-like pain on and off and stated 
that his ankle caused him no disability.  On examination, the 
ankle was grossly normal.  There was full range of motion of 
the ankle (dorsiflexion to 20 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees, and eversion to 20 
degrees).  The ankle was nontender, and there was no 
deformity or discoloration.  The veteran could rise on his 
toes and heels without difficulty.  He could rise on his 
right toes 50 times, which was the same as on the left side, 
indicating no loss of a functional component.  X-rays of the 
right ankle were normal.  The diagnosis was history of sprain 
of the right ankle with minimal subjective symptoms and no 
objective findings.  

On a May 1997 VA examination of the knees, the veteran 
reported that after service he had reinjured the left knee on 
the job and underwent further surgery.  As to the right knee, 
he stated he never injured it but that it bothered him 
somewhat like the left knee (which he attributed to more 
frequent use on account of not using the left knee so much).  
On examination, the knees appeared grossly normal.  Each had 
flexion to 140 degrees, and there were no abnormal motions 
(either anterior/posterior or valgus/varus, in the extended 
90 degree flexed position or the 30 degree and 60 degree 
flexed positions).  The knees were stable.  When squatting 
down, the veteran favored the left knee.  The doctor strapped 
5 pound weights to each ankle and requested the veteran to 
move each leg in various positions, repeatedly.  In 
determining functional impairment, the doctor stated that he 
did not have a "normal knee" to compare to but that the 
veteran's left knee functioned 20 percent as well as the 
right knee (or alternatively, the left knee had an additional 
disability of 80 percent when compared with the right knee 
during stress tests).  X-rays of the left knee revealed mild 
narrowing of the lateral space (the X-ray report noted 
narrowing of the femorotibial compartment space consistent 
with osteoarthritic change) but were otherwise normal.  X-
rays of the right knee were normal.  The diagnoses were left 
knee, status post medial meniscectomy arthroscopically on two 
occasions with residual symptoms which might be described as 
a patellofemoral syndrome; and right knee, with symptoms 
which the veteran attributed to excessive use on account of 
the other knee.  Regarding the right knee, the doctor stated 
that there was no positive diagnosis but that one might 
diagnose a nondisabling, mild patellofemoral syndrome.  

In an April 1998 letter, the veteran asserted that after 
recent surgery his doctor opined that more likely than not 
the procedure was directly related to the left knee injury in 
service.  He claimed a rating in excess of 10 percent was 
warranted for his left knee disability and requested a new VA 
examination.  

In a May 1998 letter, the veteran requested a new VA 
examination to verify the continued deterioration of his 
service-connected disability.  He stated that although the 
second surgery on his left knee in 1995 was successful in its 
outcome there had been continual problems associated with the 
knee which affected his ability to work.  He claimed a higher 
rating was warranted.  

In April 1999, the veteran notified the RO that he was unable 
to report for a scheduled VA orthopedic examination because 
he had a new child.  He stated he would notify the RO when he 
was ready to report for an examination.  

In letters mailed to the veteran in January 2000 and April 
2000, the RO notified the veteran that it had tried to 
contact him in regard to whether he was willing to report for 
a VA examination of his left knee.  In the letters, the RO 
again inquired whether the veteran was willing to report for 
a new VA examination or have his case sent to the Board for a 
decision on the evidence already of record.  The record shows 
the RO also left telephone messages on the veteran's 
recording machine in January 2000 and March 2000, in regard 
to scheduling him for an examination.  To date, he has not 
replied to either the RO letters or telephone messages.  

II.  Analysis

The veteran contends that the service-connected disabilities 
in issue warrant higher ratings.  It is noted that his claims 
are well grounded, meaning plausible; the evidence has been 
properly developed to the extent possible, and there is no 
further VA duty to assist him in developing his claims.  
38 U.S.C.A. § 5107(a).  In that regard, the Board notes that 
in letters in April and May 1998 the veteran requested a new 
VA examination on the basis that his left knee condition had 
deteriorated.  The RO attempted to reschedule him for a VA 
examination in April 1999, but he said he could not report at 
that time and would notify the RO when he was able to report.  
In letters and by telephone messages in January, March, and 
April 2000, the RO requested if the veteran was willing to 
report for an examination, but he never replied and to date 
has not reported for another examination as regulation 
requires him to do.  38 C.F.R. §§ 3.326, 3.327.  The duty to 
assist the veteran in the development of well-grounded claims 
is not a one-way street, and the veteran has failed to 
cooperate in the development of his claims.  Olsen v. 
Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  As the present claims involve initial 
claims for compensation, the Board has reviewed the claims 
based on the evidence which is of record.  38 C.F.R. § 3.655.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A.  Left and Right Knees

The veteran's service-connected left knee and right knee have 
been rated 10 percent and 0 percent disabling, respectively, 
ever since the effective date of service connection.  

Under 38 C.F.R. § 4.71a, Code 5257, a 10 percent rating is 
assigned for slight impairment of the knee with recurrent 
subluxation or lateral instability, a 20 percent rating is 
assigned for moderate impairment of the knee with recurrent 
subluxation or lateral instability, and a 30 percent rating 
is assigned for severe impairment of the knee with recurrent 
subluxation or lateral instability.  When the requirements 
for a compensable rating under a diagnostic code are not 
shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Codes 5003-
5010) and for instability of a knee (Code 5257). VAOPGCPREC 
23-97 and 9-98.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 
noncompensable.  Flexion limited to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the leg to 5 degrees is evaluated 
as noncompensable.  Extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is evaluated as 50 percent disabling.  
38 C.F.R. § 4.71a, Code 5261.  

In regard to the left knee, the medical evidence shows that 
the veteran had a medial meniscectomy in service.  After 
service he complained of pain, swelling, and stiffness at a 
1995 VA examination.  The only clinical findings were 
tenderness of the medial joint line and a "click" on 
extending the knee.  There was no limitation of motion, 
instability, or loss of strength of the knee, and X-rays 
showed no abnormalities.  In December 1995, the veteran 
underwent arthroscopy of the left knee and excision of plica 
and a portion of the anterior horn medial meniscus after he 
sustained a twisting injury to the knee, and in January 1996 
he demonstrated excellent range of motion of the knee and 
could return to work without any restriction.  On a 1997 VA 
examination, there was no limitation of motion of the knee, 
and the left knee was stable.  As to functional impairment, 
the doctor could only state that the left knee functioned 20 
percent as well as the service-connected right knee.  The 
diagnosis was residual symptoms consistent with 
patellofemoral syndrome.  While the veteran's left knee 
disability includes residuals of a meniscectomy, a 10 percent 
rating is the maximum rating provided by 38 C.F.R. § 4.71a, 
Code 5259 for symptomatic removal of a semilunar cartilage, 
and the veteran's left knee disability is already rated 10 
percent.  The evidence fails to show that he currently has a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, and thus a higher 
rating of 20 percent is not in order under 38 C.F.R. § 4.71a, 
Code 5258.  In the absence of confirmed instability or 
limitation of motion, not even the requirements for a 10 
percent rating are shown under Code 5257 for knee instability 
or under Codes 5260 and 5261 for limitation of motion of the 
knee.   There is no credible evidence of limited motion due 
to pain on use or during flare-ups as might warrant a 
compensable rating under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Moreover, the medical records do not contain a diagnosis of 
arthritis of the left knee.  X-rays of the left knee on the 
1997 VA examination revealed mild narrowing of the lateral 
space, but they were otherwise normal.  In the absence of 
arthritis, a separate rating for arthritis of the left knee 
is not warranted in this case, and the applicable rating 
criteria to be considered for the veteran's left knee, as 
discussed above, are found under Code 5257 for instability 
and under Codes 5260 or 5261 for limitation of motion.  

In regard to the right knee, the medical evidence shows that 
on a 1995 VA examination the veteran complained of pain.  The 
only clinical finding was a "click" on extending the knee.  
There was no limitation of motion, instability, tenderness, 
or loss of strength of the knee, and X-rays showed no 
abnormalities.  On a 1997 VA examination, there was no 
limitation of motion of the knee, and the right knee was 
stable.  X-rays of the knee were normal.  As to functional 
impairment, the doctor stated there was no positive diagnosis 
regarding the right knee but indicated one might diagnose a 
nondisabling, mild patellofemoral syndrome.  These findings 
show that the veteran does not meet the criteria for a 
compensable rating under Code 5257 for knee instability or 
under Codes 5260 and 5261 for limitation of motion of the 
knee.  Moreover, there is no probative evidence of a 
compensable degree of limitation of motion due to pain on use 
or during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Moreover, the evidence shows the left knee condition has 
remained no more than 10 percent disabling, and the right 
knee has remained noncompensable, at all times since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999) ("staged ratings" should be considered 
for various periods of time in cases involving initial 
ratings).  

As the preponderance of the evidence is against the veteran's 
claims for a higher rating for disabilities of the left and 
right knees, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Ankle

The veteran's service-connected right ankle has been rated 0 
percent disabling ever since the effective date of service 
connection.  

Limitation of motion of an ankle warrants a 10 percent rating 
when moderate and a 20 percent rating when marked in degree.  
38 C.F.R. § 4.71a, Code 5271.

Normal (full) range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the ankle when in plantar flexion, less than 30 
degrees, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Code 5270.  Ankylosis of the subastragalar or tarsal joint, 
in good weight-bearing position, warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Code 5272.

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

The medical evidence shows that the veteran sprained his 
right ankle in service in 1993.  On a 1995 VA examination, he 
complained of a cracking sensation sound, pain, and 
stiffness.  Objective findings showed some tenderness over 
the lateral ligaments, but there was no limitation of motion 
of the ankle.  The diagnosis was right ankle sprain 
manifested by a cracking sensation on movement.  On a 1997 VA 
examination, there were complaints of intermittent arthritic-
like pain of the ankle, but the veteran admitted that his 
ankle caused him no disability.  Objective findings showed 
that there was no limitation of motion or loss of a 
functional component of the ankle.  There is no evidence of 
limitation of motion due to pain on use or during flare-ups.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The diagnosis was 
history of right ankle sprain with minimal symptoms and no 
objective findings. 

Considering all the evidence, the Board finds that a 
compensable rating for the veteran's service-connected right 
ankle is not warranted under any of the applicable codes.  
Moreover, the evidence shows the condition has remained 
noncompensable at all times since the effective date of 
service connection.  Fenderson, supra.  As the preponderance 
of the evidence is against the veteran's claim for a higher 
rating for a right ankle disability, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating for a left knee disability is denied.  

A compensable rating for a right knee disability is denied.  

A compensable rating for a right ankle disability is denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


